On Application for Leave to File Second Motion for Rehearing.
LATTIMORE, J.
Appellant raises' a question in his application for leave to file second motion for rehearing which he claims was not passed on, viz. that there is no proof in the record showing the value of the alleged stolen property in Knox county.
The property was stolen in Dickens county, and the proof abundantly showss same to be of value in Dickens county more than $100. The witness who bought the property from appellant in Knox county testified without objection that he paid him $70 for the property which is described in the indictment. He also testified that' appellant claimed to him that it was then and there worth $100. He also testified that appellant had been to see him a few days before, and told him that he was going to bring him some furniture and stuff which he would sell to him at half price. Appellant introduced no testimony combating the fact that the property was worth, in Knox county, more than $50. There was no controversy made by the testimony on this issue. In the absence of any showing to the contrary, we regard the above testimony as sufficient to justify, the jury in concluding, under the charge of the court instructing them that they must believe beyond a reasonable doubt that appellant took the property in question, and that it was of value of more than $50 — that he was guilty of a felony.
The application for leave to file second motion for rehearing will be denied.